Citation Nr: 0636982	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar laminectomy 
for herniated disc L4-L5, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to the service connected disability of 
lumbar laminectomy for herniated disc L4-L5.

3.  Entitlement to service connection for a bilateral foot 
disorder as secondary to the service connected disability of 
lumbar laminectomy for herniated disc L4-L5.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for lumbar 
laminectomy for herniated disc L4-L5; and service connection 
for bilateral foot and hip disorders, secondary to the 
service-connected lumbar laminectomy for herniated disc L4-
L5.  

A hearing was held before the undersigned Veterans' Law Judge 
in December 2005.  A transcript of that hearing is of record.  

During his hearing, the veteran raised the issues of 
entitlement to service connection for a renal disorder and a 
headache disorder, both secondary to the service-connected 
lumbar laminectomy for herniated disc L4-L5.  These issues 
are referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  Lumbar laminectomy for herniated disc L4-L5 manifests 
with 90 degrees of flexion and 20 degrees of extension of the 
lumbar spine; and without evidence of peripheral nerve 
involvement, or incapacitating episodes of intervertebral 
disc syndrome requiring bed rest within the previous 12 month 
period.

2.  There is no current bilateral hip disorder, manifested by 
orthopedic or neurological symptoms.

3.  A bilateral foot disorder did not manifest in service and 
is not etiologically related to the service-connected lumbar 
laminectomy for herniated disc L4-L5.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar laminectomy for herniated disc L4-L5 have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(before September 26, 2003) and Diagnostic Codes 5237, 5243 
(after September 26, 2003).

2.  A bilateral hip disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).

3.  A bilateral foot disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in June 
2003.  In correspondence dated in August 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection and increased ratings.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to 
September 26, 2003)

529
3
Intervertebral disc syndrome:
Ratin
g

Pronounced; with persistent symptoms compatible 
with sciatic 60 neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent 
relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20
 
Mild
10

Postoperative, cured
0
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002)

529
3
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under 
the total duration of incapacitating episodes 
over the past 12 months or by combining under 
Sec. 4.25.  separate evaluations of its chronic 
orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, 
whichever method results in the higher 
evaluation.

Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestation" means orthopedic and neurologic signs and 
symptoms form intervertebral disc syndrome that are present 
constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(38 C.F.R. § 4.71a, Diagnostic Code 5295, effective prior to 
September 26, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, effective 
September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5243, effective September 
26, 2003)

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.

   
38 C.F.R. § 4.71a Plate V (2005)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The veteran contends he is entitled to a higher disability 
rating for his low back disability.  The Board has considered 
the appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

The regulations under which the veteran is rated were revised 
in September 2003.  In order to warrant a higher disability 
rating under the old regulations the evidence would have to 
show either moderate limitation of motion of the lumbar spine 
(See Diagnostic Code 5292, effective prior to September 
2003); or moderate intervertebral disc syndrome with 
recurring attacks (See Diagnostic Code 5293, effective prior 
to September 2003); or lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (See Diagnostic Code 5295, 
effective prior to September 2003).

VA outpatient treatment records dated from May 2003 to 
October 2004 reflect a history of chronic low back pain.  The 
records do not reflect treatment for acute episodes of back 
pain.  These records revealed the veteran was able to 
exercise by walking three days per week, for thirty-minutes 
in duration.  An October 2003 record indicates that veteran 
then reported his back pain as a three for pain, on a scale 
of one-to-ten.  Tenderness and swelling were not observed at 
that time.  He indicated that his back pain was occasional, 
associated with movement and position, and that his pain 
medication was effective.

The veteran underwent a VA examination in August 2003.  He 
reported that his lower back pain radiated down into both 
hips and legs, lateral thighs and left calf; affecting the 
right side more than the left.  The veteran also described a 
bruised feeling in his bilateral thighs, and throbbing pains 
in his legs.  He described having generalized muscular 
weakness, with an intensity of 4-9, on a 1-10 scale.  The 
veteran was unable to tell if his pain medication was helpful 
in alleviating his symptoms.  

The veteran further indicated he did not use any assistive 
walking devices.  He noted that prolonged walking, standing 
and sitting increased the pain in his joints and spine.  The 
veteran indicated he can walk between 20 and 25 minutes, 
further distances are limited by pain.  Prolonged driving, in 
excess of 100 miles was said to cause stiffness.  He stated 
that he experiences unsteadiness due to stiffness in his 
joints and back.  The veteran was noted to be independent in 
activities of daily living.  

The veteran stated that he experienced flare-ups of pain 
every morning, during which the intensity of pain increased 
to a 9 on a scale of 10.  These flare-ups last one to two 
hours.  Associated symptoms are numbness of his feet, muscle 
weakness, and urinary dribbling.  During a flare-up his range 
of motion is further limited to an estimated 45 degrees of 
flexion, 10 degrees of extension, and 10 degrees of rotation 
and lateral flexion.  The range of motion is not limited by 
weakness or instability, but rather pain, stiffness, easy 
fatigue, and lack of endurance. 

Upon physical examination the lumbar spine range of motion 
was 90 degrees of flexion; 20 degrees of extension; 25 
degrees of left and right lateral flexion; 20 degrees of 
right rotation, with pain at 10 degrees; and 35 degrees of 
left rotation.  The range of motion did not change upon 
repetitive use and was not affected by factors other than 
spinal injury or disease.  Range of motion was also not 
additionally limited by weakness, instability, stiffness, or 
lack of endurance or fatigue.  The veteran demonstrated 
wincing and tenderness during the examination.  Postural 
abnormalities such as ankylosis or abnormal musculature were 
not observed.  Neurological examination revealed 5/5 muscle 
tone and strength, with no atrophy, in the lower extremities.  
Muscle spasms were not noted.  Straight leg raise testing was 
positive bilaterally.  No peripheral nerves were affected.  

X-rays showed mild disc space narrowing at L3-L4 and L4-L5 
with significant osteophytes particularly on the right side 
at L4-L5.  There is associated facet joint disease; and 
spondylosis of the upper lumbar spine and lower thoracic 
spine.  No fractures were seen.  The veteran's usual range of 
motion was said to be limited by pain an additional 8.33 
percent, but was not limited by weakness, instability, 
stiffness or lack of endurance/fatigability.  The veteran's 
range of motion during flare-ups was found to be limited by 
pain, stiffness, fatigue, and lack of endurance by an 
additional 53.33 percent.  

The diagnosis rendered was multi-level degenerative changes 
of the lumbar spine, L3-L4 and L4-L5.  A monoclonal 
gammopathy of undetermined significance (MGUS) diagnosed in 
July 2003, was as least as likely as not the cause of the 
veteran's current changes in pain and mobility.  

After comparing the outpatient treatment records and the 
examiners' findings, including the normal range of motion as 
demonstrated in Plate V, it is apparent that a higher 
evaluation under the old criteria is not demonstrated.  There 
is no evidence of a moderate limitation of motion in the 
lumbar spine; or moderate intervertebral disc syndrome with 
recurring attacks; or lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  See Diagnostic Codes 5292, 
5293, and 5295).  Therefore, applying the regulations in 
effect at the time, the veteran was properly assigned a 10 
percent disability rating under Diagnostic Code 5295.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The revised regulations became effective in September 2003.  
The Board finds the veteran does not warrant the next highest 
disability rating under the revised criteria, specifically 
Diagnostic Codes 5235-5243.  In order to warrant the next 
highest disability rating, which is 20 percent under 
applicable revised Diagnostic Codes, the evidence must show: 
forward flexion of the thoracolumbar spine limited to no 
greater than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  The findings from the August 2003 VA examination 
indicate the veteran is able to flex forward to 90 degrees, 
without any pain.  The combined range of motion of the 
veteran's thoracolumbar spine is 205 degrees.  The Board also 
notes there were no muscle spasms, guarding, or abnormal gait 
or contour noted at any time.  There was no abnormality, 
fixed deformity (ankylosis), or abnormality of the 
musculature of the back.  There is also no evidence of 
incapacitating episodes of intervertebral disc syndrome, 
requiring bed rest prescribed by a physician, having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion) is 
clearly due to his pain, as it is the chief factor, which 
prevents further movement.  The Court, in DeLuca, indicated 
that it is the additional loss that must be considered as 
indicative of a higher rating.  The functional loss due to 
pain is to be rated at the same level as the functional loss 
where motion is impeded.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  

Moreover, the Board finds that an evaluation of the 
disability with consideration of the DeLuca principles does 
not indicate that the criteria for a rating higher than 10 
percent have been met.  The examiner estimates that more than 
a 50 percent reduction in range of motion occurs during the 
veteran's daily flare-ups of low back pain.  Specifically, 
based on the veteran's description it was estimated to be 45 
degrees of flexion, 10 degrees of extension, and 10 degrees 
of rotation and lateral flexion and said to be limited by 
pain, stiffness, fatigue, and lack of endurance.  
Objectively, significant limitation of motion was not 
demonstrated.  The Board notes that "a finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

At a hearing before a Veterans' Law Judge in December 2005, 
the veteran testified that he is able to perform activities 
of daily living such as changing his bed, cooking, vacuuming, 
and laundry- although with some pain when doing so.  The 
veteran demonstrated to the Veterans' Law Judge that he was 
able to bend over and touch his knees.  The Board also 
observes from the hearing transcript that the veteran drove 
100 miles to attend his hearing.  He spent a total of nearly 
three hours in a sitting position, for the entire duration of 
the hearing, including wait time.  The veteran did not 
exhibit any functional loss due to pain by his visible 
behavior. Morever, during the VA examination there was no 
objective evidence of muscle spasms, and the range of motion 
did not change upon repetitive use.  Therefore, while the 
veteran subjectively complained of pain and stiffness, the 
pathology and objective observations of his behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  On the basis of these 
findings, the criteria for a 10 percent disability rating 
have been met under any of the aforementioned Diagnostic 
Codes.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Service connection

Service medical records reflect numerous complaints of sharp 
left hip pain between March 1971 and July 1971, which was 
diagnosed as chronic sciatica.  A March 1971 record reflects 
that the veteran stated the pain had been present since 
September 1969.  X-rays taken in July 1971 showed the hips 
were within normal limits.  A disability of the hip was not 
diagnosed during the separation examination, although the 
Report of Medical Examination reflects the lower extremities 
were abnormal.  Service medical records are negative for 
treatment or diagnosis of a foot disability.  The veteran's 
feet were observed to be normal during the separation 
examination.  

VA outpatient treatment records dated from November 2001 to 
October 2004 reflect no complaints of hip pain.  These 
treatment records do show treatment for bilateral foot callus 
formations, and recurrent podiatric examinations for diabetic 
foot care.

The veteran underwent a VA examination in August 2003 were he 
reported constant pain and stiffness in his hips, 
bilaterally, which began in service.  He also complained of 
pain in the posterior buttocks at the endpoint of hip range 
of motion.  Physical examination revealed a mild degree of 
limited range of motion in the veteran's left hip.  X-rays 
revealed the bony structures, joint spaces, and soft tissues 
were within normal limits.  The study was reported to be 
negative.  The examiner's diagnosis was normal hips with 
limited range of motion related to sciatica.  A disability of 
the hips was not diagnosed.

Physical examination of the feet revealed evidence of 
abnormal weight bearing, evident by calluses observed on the 
bilateral toes.  It was noted that the veteran saw a 
podiatrist every six months for trimming of his calluses.  He 
did not use any assistive devices, and there was no swelling, 
edema, instability or weakness.  There was evidence of 
abnormal shoe wear pattern noted on examination.  Skin 
changes were noted as callus medial hallux.  No vascular 
changes or foot deformities were observed.  

X-rays revealed minimal degenerative change of the first 
metatarsophalangeal joint, diagnosed as mild degenerative 
joint disease of the metatarsophalangeal joint.

A VA medical care provider provided a May 2004 written nexus 
opinion, in which she indicated that the veteran's 
degenerative changes of the bilateral feet were not likely 
secondary to the veteran's service connected back disorder.  
She further stated that there no causal event before service 
nor was there evidence of ongoing treatment during service.  
She concluded that there was no medical evidence that a back 
disorder or any consequences of a back disorder caused 
degenerative changes in the feet.

At a hearing before a Veterans' Law Judge in December 2005, 
the veteran testified that his hip disorder developed because 
he had to change his gait in order to alleviate the pain from 
his lower back.  He alleged that he walks "funny," which he 
further described as pigeon-toed.  The veteran also testified 
that he experiences pain which feels like someone kicked him 
the hip.  He also described having warm shooting pains down 
the leg.

The veteran further testified that he began having bilateral 
foot pain in service.  He stated that he has burning and 
tingling sensations in his feet and calves.  In addition, the 
veteran essentially testified that he walks in such a manner 
so as to throw his weight to one foot, which causes a callus.

Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


Bilateral hip disorder 

The veteran contends that he developed a bilateral hip 
disorder as a result of his service connected back 
disability.  Specifically he contends that because he has 
been walking with an abnormal gait due to his back 
disability, he developed the current hip disability.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

As a preliminary matter, the Board notes that service 
connection, on either a direct or secondary basis, requires 
that a current disability exist.  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  

The Board observes that the veteran has a diagnosis of 
sciatica beginning in service.  He also currently has limited 
range of motion due to the sciatica indicative of nerve 
pathology in the back, as per the most recent VA examination.  
However, the Board observes that there is no competent 
medical evidence of a current bilateral hip disability, 
neurologic or orthopedic, which manifested either in service 
or at the present time.  X-rays taken while the veteran was 
in military service and, more recently in August 2003; 
reflect normal bilateral hips.  

The Board notes that the bilateral hip pain due to sciatica 
is not in and of itself a disability.  "Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The record does not contain 
medical findings of any underlying neurological or orthopedic 
disabilities of the hips for which service connection can be 
granted, either as directly related to service; or as 
secondary to the service-connected lumbar laminectomy for 
herniated discs L4-L5.  Although the veteran believes he has 
a bilateral hip disability, he is not a medical professional 
who is competent to make such a medical determination.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus on the basis of the foregoing, secondary service 
connection is not warranted for a bilateral hip disorder.  


Bilateral foot disorder

The veteran contends that he developed a bilateral foot 
disorder as a result of his service connected back 
disability.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

As noted, secondary service connection requires that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  The veteran's back 
disability was noted during service.  Service medical records 
are negative for treatment or diagnosis of a bilateral foot 
disorder though.  Also, the separation examination revealed 
normal observation of the feet.  

As noted, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit, 5 Vet. App. 91 (1993).  The record 
contains no medical evidence that a bilateral foot disorder, 
diagnosed as bilateral mild degenerative joint disease of the 
first metatarsal joint and bilateral calluses of the 
metatarsal pad- was incurred secondary to a back disorder.  
In fact, the May 2004 opinion of the VA examiner noted that 
there is no medical evidence that a back disorder or any 
consequences of a back disorder cause degenerative changes in 
the feet.  In the absence of competent medical evidence which 
suggests a bilateral foot disorder developed as a result of 
lumbar laminectomy for herniated disc L4-L5, service 
connection is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

A disability rating in excess of 10 percent for lumbar 
laminectomy for herniated disc L4-L5 is denied.

Service connection for a bilateral hip disorder, as secondary 
to the service connected disability of lumbar laminectomy for 
herniated disc L4-L5, is denied.

Service connection for a bilateral foot disorder, as 
secondary to the service connected disability of lumbar 
laminectomy for herniated disc L4-L5, is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


